Title: From James Madison to Thomas Dulton, 28 November 1802 (Abstract)
From: Madison, James
To: Dulton, Thomas


28 November 1802, Department of State, Washington. “In consequence of your letter of the 11th. of this month [not found], I have directed the transcript of the proceedings in your case, at Caraccas, to be returned herewith. The enclosed letter to Mr. Pinckney contains a recommendation of your business to his attention as you will see by the extract which I send you.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   See JM to Pinckney, 23 Nov. 1802, and n.


